Mondovita Corp. #22 Calle Felix Nolasco Atlantica, Puerto Planta Dominican Republic July 13, 2015 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Attn: Ryan Adams, Staff Attorney Division of Corporation Finance Mail Stop 7010 100 F. Street NE Washington, D.C. 20549-7010 Re: Mondovita Corp. Registration Statement on Form S-1 File No. 333-204143 Dear Mr. Adams: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Mondovita Corp. (the “Company”) hereby requests acceleration of the effective date of its Registration Statement on Form S-1 to 4:00 PM Eastern Standard Time on July 16, 2015, or as soon thereafter as is practicable. The Company acknowledges the following: Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance. Please call with any questions. Mondovita Corp. By: /s/ Elvis Santana Elvis Santana CEO
